--------------------------------------------------------------------------------

Exhibit 10.2



 


PLEDGE AND SECURITY AGREEMENT
 
Dated as of September 14, 2007
 
among
 
INTERNAP NETWORK SERVICES CORPORATION,


and
 
CERTAIN OF ITS SUBSIDIARIES
 
party hereto from time to time,
 
as Grantors,
 
and
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent.



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 

          Article
Section
Page
              ARTICLE I 
DEFINITIONS
 
1
 
SECTION 1.01
Credit Agreement Definitions and Construction
 
1
 
SECTION 1.02
UCC Definitions
 
2
 
SECTION 1.03
Other Defined Terms
 
2
        ARTICLE II
PLEDGED COLLATERAL
 
9
 
SECTION 2.01
Pledged Collateral
 
9
 
SECTION 2.02
Delivery of the Pledged Collateral
 
10
 
SECTION 2.03
Agreements of Issuers
 
10
 
SECTION 2.04
Representations, Warranties and Covenants with respect to Pledged Collateral
 
11
 
SECTION 2.05
Voting Rights; Dividends and Interest, etc
 
13
 
SECTION 2.06
Registration in Nominee Name; Denominations
 
15
 
SECTION 2.07
Release; Termination
 
15
   
 
    ARTICLE III
SECURITY INTERESTS IN PERSONAL PROPERTY
 
15
 
SECTION 3.01
The Security Interests
 
15
 
SECTION 3.02
Filing Authorization
 
17
 
SECTION 3.03
Continuing Security Interest; Transfer of Credit Extensions
 
17
 
SECTION 3.04
Grantors Remain Liable
 
18
 
SECTION 3.05
Security Interest Absolute
 
18
 
SECTION 3.06
Waiver of Subrogation
 
19
 
SECTION 3.07
Release; Termination
 
19
        ARTICLE IV
PERFECTION OF SECURITY INTERESTS;  REPRESENTATIONS AND WARRANTIES
 
20
 
SECTION 4.01
Perfection of Security Interest
 
20
 
SECTION 4.02
Representations and Warranties
 
24
        ARTICLE V
COVENANTS
 
25
 
SECTION 5.01
Perfection of Security Interests
 
25
 
SECTION 5.02
Covenants Regarding Patent, Trademark and Copyright Collateral
 
27
        ARTICLE VI
REMEDIES; RIGHTS UPON DEFAULT
 
29
 
SECTION 6.01
Remedies upon Default
 
29
 
SECTION 6.02
Application of Proceeds
 
31
 
SECTION 6.03
Grant of License to Use Intellectual Property
 
31
 
SECTION 6.04
Securities Act, etc
 
31
 
SECTION 6.05
Expenses; Indemnification
 
32
          ARTICLE VII
MISCELLANEOUS
 
33
 
SECTION 7.01
Notices
 
33
 
SECTION 7.02
Amendments, etc.; Additional Grantors; Successors and Assigns
 
33
 
SECTION 7.03
Survival of Agreement
 
34
 
SECTION 7.04
Administrative Agent Appointed Attorney-in-Fact
 
34
 
SECTION 7.05
Counterparts
 
35
 
SECTION 7.06
Severability
 
35
 
SECTION 7.07
GOVERNING LAW; JURISDICTION; ETC
 
35
 
SECTION 7.08
WAIVER OF JURY TRIAL
 
36
 
SECTION 7.09
ENTIRE AGREEMENT
 
37
 
SECTION 7.10
Mortgages
 
37
 
SECTION 7.11
No Waiver; Remedies
 
37
 
SECTION 7.12
Headings
 
37


 
i

--------------------------------------------------------------------------------


 
Schedules
 
Schedule 1
Subsidiary Grantors

Schedule 2
Commercial Tort Claims

Schedule 3
Place of Incorporation, Organizational Numbers, Chief Executive Office and
Principal Place of Business; Locations of Records

Schedule 4
Pledged Collateral

Schedule 5
Locations and Descriptions of Equipment and Inventory

Schedule 6
Trade Names, Division Names, etc.

Schedule 7
Required Filings and Recordings; Existing Liens

Schedule 8
Patents and Patent Applications

Schedule 9
Trademarks and Trademark Applications

Schedule 10
Copyrights and Copyright Applications

Schedule 11
Licenses and Material Contracts

Schedule 12
Deposit Accounts and Security Accounts

Schedule 13
Real Property and Leased Real Property and Motor Vehicles





Exhibits

 
Exhibit A
Form of Security Agreement Supplement

Exhibit B
Form of Acknowledgment and Agreement

Exhibit C
Form of IP Security Agreement Supplement




ii

--------------------------------------------------------------------------------



This PLEDGE AND SECURITY AGREEMENT, dated as of September 14, 2007 (this
“Agreement”), among INTERNAP NETWORK SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), each Subsidiary (such term and the other
capitalized terms used herein shall have the meanings assigned thereto in
Article I of this Agreement) of the Borrower identified on the signature pages
hereof and each Subsidiary of the Borrower that hereafter becomes a party hereto
from time to time pursuant to a Joinder Agreement (all such Subsidiaries, the
“Subsidiary Grantors” and, together with the Borrower, hereinafter collectively
referred to as the “Grantors”, and each individually as a “Grantor”) and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties.
 
RECITALS
 
WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer party thereto, and the other Loan Documents referred to
therein, the Lenders, the L/C Issuer and the other Secured Parties have agreed
to make and continue to make Credit Extensions to or for the benefit of the
Borrower;
 
WHEREAS, the obligations of the Lenders to make and continue to make such Credit
Extensions under the Credit Agreement are conditioned upon, among other things,
the execution and delivery of this Agreement by each Grantor; and
 
WHEREAS, to obtain such benefits each Grantor is willing to grant a Lien on the
Collateral of such Grantor in favor of the Administrative Agent for the benefit
of the Secured Parties as collateral security for its Obligations as hereinafter
provided;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees, for the benefit of
each Secured Party, as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01  Credit Agreement Definitions and Construction.  Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
specified in Section 1.01 of the Credit Agreement.  The rules of construction
specified in Sections 1.02 through 1.03 of the Credit Agreement also apply to
this Agreement.
 
SECTION 1.02  UCC Definitions.  All terms defined in the UCC and not defined in
this Agreement have the meanings specified therein.
 
SECTION 1.03  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 

--------------------------------------------------------------------------------


 
“Account” means a right to payment of a monetary obligation, whether or not
earned by performance (and shall include invoices, contracts, rights, accounts
receivable, notes, refunds, indemnities, interest, late charges, fees,
undertakings, and all other obligations and amounts owing to any Grantor from
any Person): (a) for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of; (b) for services rendered or to be rendered;
(c) for a policy of insurance issued or to be issued; (d) for a secondary
obligation incurred or to be incurred; (e) for energy provided or to be
provided; or (f) arising out of the use of a credit or charge card or
information contained on or for use with the card.
 
“Account Control Agreement” means an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent, entered into
among a Grantor, the Administrative Agent and the bank or Securities
Intermediary where a Deposit Account or Securities Account, respectively, of
such Grantor is maintained.
 
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
“Acknowledgment and Agreement” means an acknowledgment in the form of Exhibit B
hereto, or otherwise in form and substance reasonably acceptable to the
Administrative Agent, with respect to the collateral assignment by the
applicable Grantor hereunder of its rights under any Material Contract, duly
executed by the other party or parties to such Material Contract.
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.
 
“Collateral” has the meaning specified in Section 3.01.
 
“Commercial Tort Claim” means a claim arising in tort with respect to which the
claimant is a Grantor.
 
“Copyright License” means any written agreement, now or hereinafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor, (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule 10 hereto for such Grantor, as such schedule may be supplemented
from time to time.
 
2

--------------------------------------------------------------------------------


 
“Credit Agreement” has the meaning specified in the recitals hereto.
 
“Deposit Account” means a demand, time, savings, passbook, or similar account
(including all bank accounts, collection accounts and concentration accounts,
together with all funds held therein and all certificates and instruments, if
any, from time to time representing or evidencing such accounts) maintained by
or in the name of any Grantor with a bank, including, without limitation, all
such accounts listed on Schedule 12 hereto, as such schedule may be supplemented
from time to time.
 
“Documents” means a document of title or a receipt of the type described in
Section 7-201(2) of the UCC.
 
“Electronic Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information stored in an electronic medium.
 
“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary.  If a Person acquires a Security Entitlement by virtue of Section
8-501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.
 
“Equipment” means all machinery, equipment in all its forms, wherever located,
including, without limitation, all repair equipment, office equipment, Motor
Vehicles, furniture and furnishings, all other property similar to the foregoing
(including tools, parts and supplies of every kind and description), components,
parts and accessories installed thereon or affixed thereto and all parts
thereof, and all Fixtures and all accessories, additions, attachments,
improvements, substitutions and replacements thereto and therefor.
 
“Federal Securities Laws” has the meaning specified in Section 6.04.
 
“Financial Asset” means, except as otherwise provided in Section 8-103 of the
UCC:
 
(a)                a Security;
 
(b)                an obligation of a Person or a share, participation or other
interest in a Person or in property or an enterprise of a Person, which is, or
is of a type, dealt with in or traded on financial markets, or which is
recognized in any area in which it is issued or dealt in as a medium for
investment; or
 
(c)                any property that is held by a Securities Intermediary for
another Person in a Securities Account if the Securities Intermediary has
expressly agreed with the other Person that the property is to be treated as a
Financial Asset under Article 8 of the UCC.  As the context requires, the term
Financial Asset means either the interest itself or the means by which a
Person’s claim to it is evidenced, including a certificated or uncertificated
Security, a certificate representing a Security or a Security Entitlement.
 
3

--------------------------------------------------------------------------------


 
“Fixtures” means all items of Goods, whether now owned or hereafter acquired, of
any Grantor that become so related to particular real property that an interest
in them arises under any real property law applicable thereto.
 
“General Intangibles” means all “General Intangibles” as defined in the UCC,
including things in action and all other intangible personal property of any
Grantor of every kind and nature (other than Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Goods, Instruments, Investment
Property, Letter-of-Credit Rights, Letters of Credit, and money) now owned or
hereafter acquired by such Grantor, including corporate, limited liability
company, limited partnership or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), Intellectual Property, Payment
Intangibles and tax refund claims.
 
“Goods” means all things that are movable when a security interest attaches
(including (a) Fixtures and (b) computer programs embedded in goods and any
supporting information provided in connection with a transaction relating to the
program if (i) the program is associated with the goods in such a manner that is
customarily considered part of the goods, or (ii) by becoming the owner of the
goods, a Person acquires a right to use the program in connection with the
goods).
 
“Governmental License” means, with respect to each Grantor, each license from a
Governmental Authority which is necessary to the normal conduct of the business
of such Grantor as conducted on the date hereof, except to the extent the
failure to maintain such license would not reasonably be expected to have a
Material Adverse Effect.
 
“Grantors” has the meaning specified in the preamble hereto.
 
“Indemnitee” has the meaning specified in Section 6.05(b).
 
“Instrument” means a negotiable instrument or any other writing that evidences a
right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, Software and databases and all
embodiments or fixations thereof and related documentation, goodwill,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.
 
“Intellectual Property Security Agreement” means an agreement with respect to
the security interest granted by any Grantor pursuant to this Agreement in the
Copyrights, Patents or Trademarks of such Grantor which are registered under the
federal Laws of the United States of America or the Laws of any foreign country,
which agreement shall be in substantially the form of Exhibit G to the Credit
Agreement and otherwise in form for filing in the United States Patent and
Trademark Office, the United States Copyright Office or in the corresponding
filing office under the Laws of such foreign jurisdiction, as applicable, from
such Grantor, as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
 
4

--------------------------------------------------------------------------------


 
 “Inventory” means Goods, other than farm products, which: (a) are leased by a
Person as lessor; (b) are held by a Person for sale or lease or to be furnished
under a contract of service; (c) are furnished by a Person under a contract of
service; or (d) consist of raw materials, work in process, or materials used or
consumed in a business, and includes, without limitation, (i) finished goods,
returned goods and materials and supplies of any kind, nature or description
which are or might be used in connection with the manufacture, packing,
shipping, advertising, selling or finishing of any of the foregoing, (ii) all
goods in which a Grantor has an interest in mass or a joint or other interest or
right of any kind (including goods in which a Grantor has an interest or right
as consignee), (iii) all goods which are returned to or repossessed by any
Grantor, and (iv) all accessions thereto, products thereof and documents
therefor.
 
“Investment Property” means all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Financial Assets,
commodity contracts and commodity accounts of each Grantor; provided, however,
that Investment Property shall not include any Securities constituting Pledged
Collateral and identified on Schedule 4 hereto, as such Schedule may be
supplemented from time to time.
 
“IP Security Agreement Supplement” means a supplement, in the form of Exhibit E
hereto, to the Intellectual Property Security Agreement executed and delivered
by each applicable Grantor from time to time upon either (i) the acquisition of
any Copyrights, Patents or Trademarks by such Grantor or (ii) the execution of a
Joinder Agreement by such Grantor.
 
 “Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but excludes the right of a
beneficiary to demand payment or performance under a letter of credit.
 
“License” means any Patent License, Trademark License, Copyright License or
other intellectual property license or sublicense as to which any Grantor is now
or hereafter a party.
 
“Motor Vehicles” means all titled vehicles of any kind (including any trailers
and aircraft).
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
 
“Patents” means all right, title and interest of any Person in and to all of the
following, whether now owned or hereafter acquired:
 
5

--------------------------------------------------------------------------------


 
(a)         all letters patent of the United States or the equivalent thereof in
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including all such patents, registrations,
recordings and applications of the Grantors described on Schedule 8 hereto, as
such schedule may be supplemented from time to time; and
 
(b)         all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof and the inventions disclosed or claimed therein,
including the right to make, use, sell and/or offer to sell the inventions
disclosed or claimed therein.
 
“Payment Intangible” means a general intangible under which the account debtor’s
principal obligation is a monetary obligation.
 
“Permitted Liens” means Liens permitted under Section 7.01 of the Credit
Agreement.
 
“Pledged Collateral” has the meaning specified in Section 2.01.
 
“Pledged Debt” has the meaning specified in Section 2.01.
 
“Pledged Equity” has the meaning specified in Section 2.01.
 
“Pledged Securities” means any promissory notes, stock certificates or
instruments, certificates and other documents representing or evidencing any of
the Pledged Debt or Pledged Equity, as the case may be.
 
“Proceeds” means the following property:
 
(a)                whatever is acquired upon the sale, lease, license, exchange,
or other disposition of the Collateral;
 
(b)                whatever is collected on, or distributed on account of, the
Collateral;
 
(c)                rights arising out of the Collateral; and
 
(d)                to the extent of the value of the Collateral and to the
extent payable to the debtor or the secured party, insurance payable by reason
of the loss or nonconformity of, defects or infringement of rights in, or damage
to, the Collateral.
 
“Schedules” means the schedules to this Agreement, as supplemented from time to
time by a Security Agreement Supplement.
 
“Securities” means, except as otherwise provided in Section 8-103 of the UCC,
any obligations of an issuer or any shares, participations or other interests in
an issuer or in property or an enterprise of an issuer which
 
(a)                are represented by a certificate representing a security in
bearer or registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer;
 
6

--------------------------------------------------------------------------------


 
(b)                are one of a class or series or by its terms is divisible
into a class or series of shares, participations, interests or obligations; and
 
(c)                (i) are, or are of a type, dealt with or traded on securities
exchanges or securities markets or (ii) are a medium for investment and by their
terms expressly provide that they are a security governed by Article 8 of the
UCC.
 
“Securities Account” means an account to which a Financial Asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset, including,
without limitation, all such accounts listed on Schedule 12 hereto, as such
schedule may be supplemented from time to time.
 
“Security Agreement Supplement” means a Supplement to this Agreement in the form
of Exhibit B executed by each additional Grantor and delivered to the
Administrative Agent pursuant to Section 6.12(a) of the Credit Agreement.
 
“Security Entitlements” means the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.
 
“Security Interest” has the meaning specified in Section 3.01.
 
“Security Intermediary” means:
 
(a)                a clearing corporation; or
 
(b)                a Person, including a bank or broker, that in the ordinary
course of its business maintains Securities Accounts for others and is acting in
that capacity.
 
“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program, not including a computer
program that is included in the definition of Goods.
 
“Subsidiary Grantor” has the meaning specified in the preamble hereto.
 
“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including, without
limitation, all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such Accounts, Chattel Paper, Documents,
General Intangible, Instruments or Investment Property, including Goods
represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.
 
“Tangible Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information that is inscribed on a tangible medium.
 
7

--------------------------------------------------------------------------------


 
“Termination Date” means (a) for all Loan Parties, the date on which all of the
following events occur:  (i) the payment in full in cash of the Obligations of
all the Loan Parties; (ii) the termination or expiration of the Availability
Period; and (iii) the termination or expiration of all Letters of Credit; or (b)
for any Grantor other than the Borrower, the date on which (i) the Loan Parties
sell all of the outstanding capital stock of such Grantor to a Person other than
a Loan Party in a transaction permitted by the Credit Agreement or (ii) such
Grantor no longer constitutes a Subsidiary of the Borrower pursuant to a
transaction permitted by Section 7.04 of the Credit Agreement.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Trademarks” means all of the following now or hereafter owned by any Grantor,
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications filed in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office, any State of the United States or any other country or any
political subdivision thereof, and all extensions or renewals thereof,
including, without limitation, those listed on Schedule 9 hereto, as such
schedule may be supplemented from time to time, (b) all goodwill associated
therewith and (c) all other assets, rights and interests that uniquely reflect
or embody such goodwill.
 
ARTICLE II
 
PLEDGED COLLATERAL
 
SECTION 2.01  Pledged Collateral.  The Collateral pledged by each Grantor under
this Agreement shall include all of such Grantor’s right, title and interest in,
to and under the following Equity Interests and Indebtedness now owned or
hereafter acquired by such Grantor (collectively, the “Pledged Collateral”):  
 
(a)  Pledged Equity. (i) The shares of capital stock, membership interests,
limited partnership interests and other Equity Interests in any Person owned by
such Grantor on the Closing Date and listed opposite the name of such Grantor on
Schedule 4, (ii) any other Equity Interests of any Person obtained in the future
by such Grantor and identified in a supplement to Schedule 4 attached to a
Security Agreement Supplement and (iii) any certificates representing all such
Equity Interests (collectively, the “Pledged Equity”); provided, however, that
the Pledged Equity of any Grantor shall not include (A) more than 65% of the
aggregate issued and outstanding voting Equity Interests of any Foreign
Subsidiary owned directly by such Grantor, or (B) any Equity Interest in any
Person which is evidenced by a Security or a Security Entitlement which is
maintained in a Securities Account which is either (1) maintained with the
Administrative Agent or (2) maintained with any other Securities Intermediary;
provided that upon the occurrence of an Event of Default, the Administrative
Agent may require that any such other Securities Intermediary enter into an
Account Control Agreement with the Administrative Agent with respect to such
Securities Account.
 
8

--------------------------------------------------------------------------------


 
(b)  Pledged Debt. (i) The promissory notes and debt securities of any other
Person owned by such Grantor on the Closing Date evidencing the loans or
advances for money borrowed made by such Grantor which are outstanding on the
Closing Date, in each case, which are listed opposite the name of such Grantor
on Schedule 4, (ii) any promissory notes, and debt securities, issued to such
Grantor by any other Person and evidencing loans or advances for money borrowed
made by such Grantor and identified in a supplement to Schedule 4 attached to a
Security Agreement Supplement and (iii) the promissory notes and any other
instruments as may hereafter be issued to evidence such loans or advances for
money borrowed (collectively, the “Pledged Debt”).
 
(c)  Distributions. Subject to Section 2.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of the items referred to in clauses (a) and (b) above.
 
(d)  Rights and Privileges. Subject to Section 2.05, all rights and privileges
of such Grantor with respect to the securities, instruments and other property
referred to in clauses (a), (b) and (c) above.
 
(e)  Proceeds. All Proceeds of any of the foregoing.
 
SECTION 2.02  Delivery of the Pledged Collateral.  (a) Certificated Collateral.
Each Grantor agrees promptly to deliver or cause to be delivered to the
Administrative Agent any and all Pledged Securities representing any Pledged
Equity or Pledged Debt, as the case may be.
 
(b)  [Intentionally Omitted].
 
(c)  Stock Powers. Upon delivery to the Administrative Agent, any Pledged
Securities shall be accompanied by stock powers, bond powers or other
instruments of transfer reasonably satisfactory to the Administrative Agent duly
executed in blank by the applicable Grantor and such other instruments and
documents as the Administrative Agent may reasonably request.  Unless previously
delivered with this Security Agreement or any Security Agreement Supplement, as
the case may be, each delivery of Pledged Securities shall be accompanied by a
schedule describing the Pledged Collateral evidenced thereby, which schedule
shall be attached hereto as a supplement to Schedule 4 and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.  Each schedule so delivered
shall be in form and substance reasonably acceptable to the Administrative Agent
and shall supplement any prior schedules so delivered.
 
(d)  Uncertificated Collateral. With respect to any Pledged Equity owned by any
Grantor that constitutes an uncertificated security of a Subsidiary or Affiliate
of such Grantor, such Grantor will cause the issuer thereof (if, either
individually or together with the Borrower and its other Affiliates, it controls
such issuer) or will use commercially reasonable efforts to cause such issuer
(if it does not so control such issuer) either (i) to register the
Administrative Agent as the registered owner of such Pledged Equity or (ii) (A)
to acknowledge the security interest of the Administrative Agent in such Pledged
Equity granted hereunder, (B) to confirm to the Administrative Agent that it has
not received notice of any other Lien in such Pledged Equity (and has not agreed
to accept instructions from any other Person in respect of such Pledged Equity
other than the Administrative Agent) and (C) to agree in writing with such
Grantor and the Administrative Agent that such issuer will comply with
instructions with respect to such Pledged Equity originated by the
Administrative Agent without further consent of such Grantor, upon the
occurrence and during the continuance of an Event of Default, such agreement to
be in form and substance reasonably satisfactory to the Administrative Agent.
 
9

--------------------------------------------------------------------------------


 
SECTION 2.03  Agreements of Issuers.
 
(a)  Acknowledgment and Confirmation of Issuers. Each Grantor that is the issuer
of any Pledged Equity owned by any other Grantor, hereby (i) acknowledges the
security interest of the Administrative Agent in such Pledged Equity granted by
such other Grantor hereunder, (ii) confirms that it has not received notice of
any other Lien as of the Closing Date in such Pledged Equity (and has not agreed
to accept instructions from any other Person in respect of such Pledged Equity
other than the Administrative Agent), (iii) agrees that it will comply with the
instructions that the Administrative Agent is entitled to make under this
Agreement or any other Loan Document with respect to such Pledged Equity
originated by the Administrative Agent upon the occurrence and during the
continuance of an Event of Default without further consent of such other Grantor
and (iv) otherwise agrees that it will be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it.
 
(b)  Partnerships and Limited Liability Companies. In the case of each Grantor
which is a partner or member in a partnership, limited liability company or
other entity, such Grantor hereby consents to the extent required by applicable
Organization Documents to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Equity in such partnership, limited liability
company or other entity, and upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Equity to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as the substituted partner or member in such
limited partnership, limited liability company or other entity with all rights,
powers and duties of a partner or a general partner or a limited member, as the
case may be, as provided herein.
 
SECTION 2.04  Representations, Warranties and Covenants with respect to Pledged
Collateral.  The Grantors represent, warrant and covenant to and with the
Administrative Agent, for the benefit of the Secured Parties, that:  
 
(a)  Pledged Collateral.  Schedule 4 (as of the Closing Date and as supplemented
from time to time by any Security Agreement Supplements) correctly sets forth
for each Grantor on and as of the Closing Date and as of the date of each
Security Agreement Supplement, (i) the percentage of the issued and outstanding
Equity Interests of each class of any other Person  (other than Equity Interests
in public companies) directly owned by such Grantor (and the aggregate
outstanding Equity Interests of such class of such issuer) and (ii) all
Indebtedness for borrowed money of any other Person and all other Indebtedness
evidenced by a promissory note or debt security issued by any other Person which
is payable or due to such Grantor in a principal amount in excess of $100,000
individually or $250,000 in the aggregate; provided, however, that for each
class of Equity Interests with voting power of any Foreign Subsidiary which is
owned directly by such Grantor, Schedule 4 (as so supplemented) identifies only
65% of the aggregate outstanding Equity Interests of such class of such Foreign
Subsidiary (or any lesser percentage of the aggregate outstanding Equity
Interests of such issuer of such class owned directly by such Grantor).
 
10

--------------------------------------------------------------------------------


 
(b)  Due Authorization and Issuance. All Pledged Equity and Pledged Debt issued
by any Subsidiary of the Borrower to any Grantor has been, and to the extent
that any such Pledged Equity or Pledged Debt is hereafter issued, such Pledged
Equity or Pledged Debt will be, upon such issuance, duly and validly issued by
such issuer and (i) in the case of such Pledged Equity, is fully paid and
nonassessable and (ii) to the knowledge of the Grantors in the case of such
Pledged Debt, is the legal, valid and binding obligation of such issuer.
 
(c)  Title. Each Grantor (i) is the owner, beneficially and of record, of the
Pledged Collateral indicated on Schedule 4 (as of the Closing Date and as
supplemented by any Security Agreement Supplement from time to time) as owned by
such Grantor, (ii) holds the same free and clear of all Liens, other than Liens
created by this Agreement and Permitted Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than the Security
Interest created by this Agreement and other assignments, transfers and Liens
permitted pursuant to the Credit Agreement, and (iv) will defend its title or
interest hereto or therein against any and all Liens (other than the Security
Interest created by this Agreement and other Permitted Liens), however arising,
of all Persons.
 
(d)  Transferability of Pledged Collateral. Except for (i) restrictions and
limitations imposed by the Loan Documents or securities laws generally and (ii)
consents required and obtained in connection herewith, the Pledged Collateral is
and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, provision of any Organization Document or contractual
restriction of any nature that could reasonably be expected to prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the
Administrative Agent of rights and remedies hereunder.
 
(e)  Validity of Security Interest. By virtue of the execution and delivery by
each Grantor of this Agreement or a Joinder Agreement, as the case may be, when
(i) all Pledged Securities evidencing any Pledged Collateral of such Grantor are
delivered to the Administrative Agent in accordance with this Agreement and (ii)
the Administrative Agent files proper financing statements covering the Pledged
Collateral in form appropriate for filing under the Uniform Commercial Code in
the jurisdictions necessary in order to perfect the Liens created under this
Agreement, the Administrative Agent, for the benefit of itself and the other
Secured Parties, will obtain a valid and perfected first priority lien, subject
to Permitted Liens, upon and security interest in all Pledged Collateral of such
Grantor as security for the payment and performance of the Obligations of such
Grantor.
 
11

--------------------------------------------------------------------------------


 
(f)  No Violation. Such Grantor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Grantor is a party relating to the Pledged Equity
pledged by it, and such Grantor is not in violation in any material respect of
any other provisions of any such agreement to which such Grantor is a party, or
otherwise in default or violation thereunder.
 
(g)  No Defaults. No Pledged Equity pledged by such Grantor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Grantor by any Person with respect thereto, and on and as
of the Closing Date and as of the date of each Security Agreement Supplement and
Joinder Agreement, there are no certificates, instruments, documents or other
writings (other than the Organization Documents and certificates (if any)
delivered to the Administrative Agent) which evidence any Pledged Equity of such
Grantor.
 
(h)  Notices. Each Grantor agrees to furnish to the Administrative Agent
promptly upon receipt thereof copies of all material notices, requests and other
documents received by such Grantor under or pursuant to the Pledged Equity and
any other contract or agreement included in the Pledged Collateral to which it
is a party, and from time to time (i) furnish to the Administrative Agent such
information and reports regarding the Pledged Equity and any such Pledged
Collateral as the Administrative Agent may reasonably request, and (ii) if a
Default has occurred and is continuing, upon the reasonable request of the
Administrative Agent, make to any other party to the Pledged Equity or any other
contract or agreement included in the Pledged Collateral such demands and
requests for information and reports or for action as the Grantor is entitled to
make thereunder;
 
(i)  No Termination or Modifications (Pledged Equity). Upon the occurrence and
during the continuance of an Event of Default, no Grantor of a Pledged Equity
shall, except as otherwise not prohibited by the Credit Agreement: (i) cancel or
terminate any Pledged Equity or any other contract or agreement included in the
Pledged Collateral to which it is a party or consent to or accept any
cancellation or termination thereof; (ii) amend or otherwise modify any such
Pledged Equity or any such contract or agreement or give any consent, waiver, or
approval thereunder; (iii) waive any default under or breach of any such Pledged
Equity or any such other contract or agreement; or (iv) take any other action in
connection with any such Pledged Equity or any such other contract or agreement
the taking or omission of which would reasonably be expected to materially
impair the value of the interest or rights of such Grantor thereunder or that
would materially impair the interest or rights of the Administrative Agent.
 
(j)  No Amendment or Other Actions (Pledged Debt). Upon the occurrence and
during the continuance of an Event of Default, no Grantor will, without the
prior written consent of the Administrative Agent, except as not prohibited by
the Credit Agreement: (i) enter into any agreement amending, supplementing, or
waiving any provision of any Pledged Debt (including any underlying instrument
pursuant to which such Pledged Debt is issued) or compromising or releasing or
extending the time for payment of any obligation of the maker thereof; or (ii)
take or omit to take any action the taking or the omission of which could
reasonably be expected to result in any impairment or alteration of any
obligation of the maker of any Pledged Debt or other instrument constituting
Collateral related to the Pledged Debt.
 
12

--------------------------------------------------------------------------------


 
SECTION 2.05  Voting Rights; Dividends and Interest, etc.  (a) Unless an Event
of Default shall have occurred and be continuing:
 
(i)  Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that would violate the Loan
Documents or otherwise would reasonably be expected to have a Material Adverse
Effect.
 
(ii)  The Administrative Agent shall be deemed without further action or
formality to have granted to each Grantor all necessary consents relating to
voting rights and shall, if necessary, upon written request of a Grantor and at
the sole cost and expense of the Grantors, from time to time execute and deliver
or cause to be executed and delivered to such Grantor, all such instruments as
Grantor may reasonably request in order to permit such Grantor to exercise the
voting and/or other rights that it is entitled to exercise pursuant to
subparagraph (i) above.
 
(iii)  Each Grantor shall be entitled to receive, retain, and to utilize free
and clear of any Lien hereof, any and all dividends, interest, principal and
other distributions paid on or distributed in respect of the Pledged Collateral
but only if and to the extent that such dividends, interest, principal and other
distributions are not otherwise prohibited by the terms and conditions of the
Credit Agreement, the other Loan Documents and applicable Laws; provided that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity or received in exchange for any Pledged Debt or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, any with respect to any such noncash dividends or other distributions with
respect to Pledged Equity, if received by any Grantor, shall not be commingled
by such Grantor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent and shall be promptly delivered to the Administrative Agent
as Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
(b)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.05 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Administrative Agent pursuant to the provisions of this subsection (b) shall
be retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 6.02.  If after the
occurrence of an Event of Default, such Event of Default shall have been waived
in accordance with Section 10.01 of the Credit Agreement, each Grantor will
again have the right to exercise the rights to dividends, interest, principal or
other distributions that such Grantor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(iii) above.
 
13

--------------------------------------------------------------------------------


 
(c)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers and each
Grantor shall promptly deliver to the Administrative Agent such proxies and
other documents as may be necessary to allow the Administrative Agent to
exercise such voting power.  If after the occurrence of an Event of Default,
such Event of Default shall have been waived pursuant to Section 10.01 of the
Credit Agreement, each Grantor will again have the right to exercise the voting
and consensual rights and powers that such Grantor would otherwise be entitled
to exercise pursuant to the terms of paragraph (a)(i) above.
 
SECTION 2.06  Registration in Nominee Name; Denominations.  The Administrative
Agent, on behalf of the Secured Parties, shall have the right to hold as
collateral the Pledged Collateral endorsed or assigned in blank or in favor of
the Administrative Agent.  After the occurrence and during the continuance of an
Event of Default, the Administrative Agent, on behalf of the Secured Parties,
shall also have the right (in its sole and absolute discretion), to hold the
Pledged Collateral in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor. At the
reasonable request of the Administrative Agent, each Grantor will promptly give
to the Administrative Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor.  The Administrative Agent shall at all times have the right to exchange
the certificates or instruments (to the extent permitted by the terms thereof)
representing Pledged Securities for certificates or instruments of smaller or
larger denominations for any purpose consistent with this Agreement.
 
SECTION 2.07  Release; Termination. (a)  Upon any sale, transfer or other
Disposition of any item of Pledged Collateral of any Grantor in accordance with
Section 7.05 of the Credit Agreement, the Administrative Agent will, at such
Grantor’s expense and without any representations, warranties or recourse of any
kind whatsoever, promptly execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence the release of such item of
Pledged Collateral from the assignment and security interest granted hereby;
provided, however, that such Grantor shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of the proposed release (or
such shorter time to which Administrative Agent may consent), a written request
for release describing the item of Pledged Collateral and the terms of the sale,
lease, transfer or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Administrative Agent (which release shall be in
form and substance reasonably satisfactory to the Administrative Agent) and a
certificate of such Grantor to the effect that the transaction is in compliance
with the Loan Documents.
 
14

--------------------------------------------------------------------------------


 
(b)  Upon the Termination Date for any Grantor, the pledge, assignment and
security interest granted by such Grantor hereunder shall automatically
terminate and all rights to the Pledged Collateral of such Grantor shall revert
to such Grantor.  Upon any such termination, the Administrative Agent will, at
the applicable Grantor’s expense and without any representations, warranties or
recourse of any kind whatsoever, promptly execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination and deliver to such Grantor all Pledged Collateral of such Grantor
then held by the Administrative Agent.
 
ARTICLE III

 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
SECTION 3.01  The Security Interests.  Each Grantor hereby collaterally assigns
(except with respect to intent-to-use trademark applications, if any) and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, as
security for the payment or performance in full of the Obligations of such
Grantor, a security interest (the “Security Interest”) in all right, title and
interest of such Grantor in, to and under any and all of the following assets
and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”):
 
(a)  all Accounts;
 
(b)  all Chattel Paper;
 
(c)  all cash and Deposit Accounts;
 
(d)  all Documents;
 
(e)  all Equipment, including all Fixtures;
 
(f)  all General Intangibles;
 
(g)  all Instruments;
 
(h)  all Inventory;
 
(i)  all Investment Property;
 
(j)  all Pledged Collateral;
 
(k)  all Supporting Obligations;
 
15

--------------------------------------------------------------------------------


 
(l)  all Commercial Tort Claims of such Grantor described in Schedule 2 hereto
in respect of such Grantor (as such schedule may be supplemented from time to
time pursuant to any Security Agreement Supplement or otherwise);
 
(m)  all other Goods;
 
(n)  all books and records pertaining to the Collateral;
 
(o)  all other assets, properties and rights of every kind and description and
interests therein, including all moneys, securities and other property, now or
hereafter held or received by, or in transit to, any Grantor, the Administrative
Agent or any other Secured Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise; and
 
(p)  all Proceeds of any and all of the foregoing;
 
provided, however, that notwithstanding anything to the contrary in clauses (a)
through (p) above:
 
(i)  any General Intangible, Chattel Paper, Instrument or Account which by its
terms prohibits the creation of a security interest therein (whether by
assignment or otherwise) shall be excluded from the Lien of the Security
Interest granted under this Section 3.01, and shall not be included in the
Collateral of such Grantor, except to the extent that Sections 9-406(d),
9-407(a) or 9-408(a) of the UCC are effective to render any such prohibition
ineffective; provided, however, that if any General Intangible, Chattel Paper,
Instrument or Account included in the Collateral contains any term restricting
or requiring the consent of any Person (other than a Grantor) obligated thereon
to any exercise of remedies hereunder in respect of the Security Interest
therein granted under this Section 3.01 (but does not prohibit the creation of a
security interest therein (whether by assignment or otherwise)), then the
enforcement of such Security Interest under this Agreement shall be subject to
Section 6.01(c) (but such provision shall not limit the creation, attachment or
perfection of the Security Interest hereunder);
 
(ii)  any permit, lease, license (including any License) or franchise shall be
excluded from the Lien of the Security Interest granted under this Section 3.01,
and shall not be included in the Collateral, to the extent any Law applicable
thereto is effective to prohibit the creation of a Security Interest therein;
and
 
(iii)  any Equipment (including  any Software incorporated herein) owned by any
Grantor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money obligation or Capitalized Lease permitted to be
incurred pursuant to the provisions of the Credit Agreement shall be excluded
from the Lien of the Security Interest granted under this Section 3.01, and
shall not be included in the Collateral, to the extent that the contract or
other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capitalized Lease) validly prohibits the
creation of any other Lien on such Collateral.
 
16

--------------------------------------------------------------------------------


 
With respect to property described in clauses (i) through (iii) above to the
extent not included in the Collateral of such Grantor (the “Excluded Property”),
such property shall constitute Excluded Property only to the extent and for so
long as the creation of a Lien on such property in favor of the Administrative
Agent is, and remains, prohibited, and upon termination of such prohibition
(however occurring), such property shall cease to constitute Excluded
Property.  The Grantors may be required from time to time at the reasonable
request of the Administrative Agent to give written notice to the Administrative
Agent identifying in reasonable detail the Excluded Property (and stating in
such notice that such property constitutes Excluded Property) and to provide the
Administrative Agent with such other information regarding the Excluded Property
as the Administrative Agent may reasonably request.
 
SECTION 3.02  Filing Authorization.  (a)  Each Grantor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the UCC of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) if such Grantor is an organization, the type of organization and
any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Collateral relates and (iii) a
description of collateral that describes such property in any other manner as
the Administrative Agent may reasonably determine is necessary or advisable to
ensure the perfection of the security interest in the Collateral granted to the
Administrative Agent, including describing such property as “all assets” or “all
property.”  Each Grantor agrees to provide such information to the
Administrative Agent promptly upon request.
 
(b)  Each Grantor also ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any such initial financing statements or
amendments thereto if filed prior to the date hereof.
 
(c)  The Administrative Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) Intellectual
Property Security Agreements or such other documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party.
 
SECTION 3.03  Continuing Security Interest; Transfer of Credit Extensions.  This
Agreement shall create a continuing security interest in the Collateral of each
Grantor and shall remain in full force and effect with respect to each Grantor
until the Termination Date for such Grantor, be binding upon each Grantor, its
successors, transferees and assigns, and inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Secured Party.  Without limiting the
generality of the foregoing, any Secured Party may assign or otherwise transfer
(in whole or in part) any Commitment or Loan held by it to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Lender under any Loan Document (including
this Agreement) or otherwise, subject, however, to any contrary provisions in
such assignment or transfer, and to the provisions of Section 10.06 and Article
IX of the Credit Agreement.
 
17

--------------------------------------------------------------------------------


 
SECTION 3.04  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding:
 
(a)  each Grantor shall remain liable under the contracts and agreements
included in the Collateral (including the Material Contracts) to the extent set
forth therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed,
 
(b)  each Grantor will comply in all material respects with all Laws relating to
the ownership and operation of the Collateral, including all registration
requirements under applicable Laws, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree (x) is being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP, and (y) has not
resulted in any Lien (other than Permitted Liens) on any Collateral; and (ii)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect, and shall pay when due all taxes, fees and assessments
imposed on or with respect to the Collateral, except to the extent the validity
thereof is being contested in good faith by appropriate proceedings for which
adequate reserves in accordance with GAAP have been set aside by such Grantor,
 
(c)  the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under any
such contracts or agreements included in the Collateral, and
 
(d)  neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.
 
SECTION 3.05  Security Interest Absolute.  All rights of the Administrative
Agent and the security interests granted to the Administrative Agent hereunder,
and all obligations of each Grantor hereunder, shall be absolute and
unconditional, irrespective of any of the following conditions, occurrences or
events:
 
(a)  any lack of validity or enforceability of any Loan Document;
 
(b)  the failure of any Secured Party to assert any claim or demand or to
enforce any right or remedy against the Borrower, any other Grantor or any other
Person under the provisions of any Loan Document or otherwise or to exercise any
right or remedy against any other guarantor of, or collateral securing, any
Obligation;
 
(c)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any other extension, compromise or renewal
of any Obligation, including any increase in the Obligations resulting from the
extension of additional credit to any Grantor or any other obligor or otherwise;
 
18

--------------------------------------------------------------------------------


 
(d)  any reduction, limitation, impairment or termination of any Obligation for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Grantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligation or otherwise;
 
(e)  any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document;
 
(f)  any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Obligations; or
 
(g)  any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of Borrower, any other Grantor
or otherwise.
 
SECTION 3.06  Waiver of Subrogation.  Until the Termination Date, no Grantor
shall exercise any claim or other rights which it may now or hereafter acquire
against any other Grantor that arises from the existence, payment, performance
or enforcement of such Grantor’s Obligations under this Agreement, including any
right of subrogation, reimbursement, exoneration or indemnification, any right
to participate in any claim or remedy against any other Grantor or any
collateral which the Administrative Agent now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from any other Grantor,
directly or indirectly, in cash or other property or by setoff or in any manner,
payment or security on account of such claim or other rights.  If any amount
shall be paid to any Grantor in violation of the preceding sentence, such amount
shall be deemed to have been paid for the benefit of the Secured Parties, and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Obligations, whether matured or unmatured.  Each Grantor acknowledges
that it will receive direct and indirect benefits for the financing arrangements
contemplated by the Loan Documents and that the agreement set forth in this
Section is knowingly made in contemplation of such benefits.
 
SECTION 3.07  Release; Termination.  (a) Upon any sale, transfer or other
Disposition of any item of Collateral of any Grantor in accordance with Section
7.05 of the Credit Agreement, the Administrative Agent will, at such Grantor’s
expense and without any representations, warranties or recourse of any kind
whatsoever, promptly execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that such Grantor shall have delivered to the Administrative Agent, at
least five Business Days prior to the date of the proposed release (or such
shorter time to which Administrative Agent may consent), a written request for
release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a form of release for
execution by the Administrative Agent (which release shall be in form and
substance reasonably satisfactory to the Administrative Agent) and a certificate
of such Grantor to the effect that the transaction is in compliance with the
Loan Documents.
 
19

--------------------------------------------------------------------------------


 
(b)  Upon the Termination Date for any Grantor, the pledge, assignment and
security interest granted by such Grantor hereunder shall automatically
terminate and all rights to the Collateral of such Grantor shall revert to such
Grantor.  Upon any such termination, the Administrative Agent will, at the
applicable Grantor’s expense and without any representations, warranties or
recourse of any kind whatsoever, promptly execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination and deliver to such Grantor all Pledged Securities, Instruments,
Tangible Chattel Paper and negotiable documents representing or evidencing the
Collateral of such Grantor then held by the Administrative Agent.
 
ARTICLE IV
 
PERFECTION OF SECURITY INTERESTS;
REPRESENTATIONS AND WARRANTIES
 
Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties and agrees that:
 
SECTION 4.01  Perfection of Security Interest.
 
(a)  UCC Filings.  Uniform Commercial Code financing statements (including
fixture filings, if applicable) or other appropriate filings, recordings or
registrations reasonably requested by the Administrative Agent containing a
description of the Collateral prepared by the Administrative Agent based upon
the information provided to the Administrative Agent in Schedule 7 hereto (as
supplemented from time to time) are in proper form for filing in each
governmental office specified in Schedule 7 hereto, and constitute all the
filings, recordings and registrations that are necessary to publish notice of
and to establish a valid and perfected security interest in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) in
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as follows:
 
(i)  filings required to be made in or with the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Collateral consisting of United States Patents, Trademarks
and Copyrights;
 
(ii)  filings required to be made in or with the motor vehicle title records of
any applicable state in order to perfect the Security Interest in Collateral
consisting of Motor Vehicles registered in such state; and
 
(iii)  filings with respect to Real Property assets excluded from the scope of
UCC Article 9 pursuant to UCC Section 9-109.
 
(b)  Schedules.  The Schedules hereto (as of the Closing Date and as
supplemented from time to time by a Security Agreement Supplement) have been
duly prepared and completed and are correct and complete and as of the Closing
Date and as supplemented from time to time by a Security Agreement Supplement:
 
20

--------------------------------------------------------------------------------


 
(i)  Schedule 1 sets forth a true and complete list of all the Subsidiary
Grantors;
 
(ii)  Schedule 2 sets forth a true and complete list of all Commercial Tort
Claims of each Grantor with a potential value in excess of $250,000;
 
(iii)  Schedule 3 sets forth a true and complete list of the exact legal name,
jurisdiction of organization, federal and state (if applicable) organizational
numbers, chief executive office, principal place(s) of business, locations of
records of each Grantor, as well as any prior legal names, jurisdictions of
formation or locations within the past 5 years of each such Grantor;
 
(iv)  Schedule 4 sets forth a true and complete list of all Pledged Collateral
of each Grantor in accordance with Section 2.01;
 
(v)  Schedule 5 sets forth a true and complete list of locations of all
Equipment and Inventory of each Grantor;
 
(vi)  Schedule 6 sets forth a true and complete list of trade and division names
of each Grantor and a true and complete organizational chart of the Borrower
including all of the Grantors;
 
(vii)  Schedule 7 sets forth a true and complete list of all the filings,
including governmental offices, in which UCC filings should be made in
accordance with Section 4.01(a) and all existing liens of each Grantor;
 
(viii)  Schedule 8 sets forth a true and complete list of all the Patents and
Patent applications of each Grantor;
 
(ix)  Schedule 9 sets forth a true and complete list of all the Trademarks and
Trademark applications of each Grantor;
 
(x)  Schedule 10 sets forth a true and complete list of all Copyrights and
Copyright applications of each Grantor;
 
(xi)  Schedule 11 sets forth a true and complete list of all material Licenses,
material Governmental Licenses and the Material Contracts of each Grantor;
 
(xii)  Schedule 12 sets forth a true and complete list of all Deposit Accounts
and Securities Accounts of each Grantor; and
 
(xiii)  Schedule 13 sets forth a true and complete list of all owned or leased
Motor Vehicles of each Grantor, all owned real property of each Grantor all real
property leased by any Grantor.
 
(c)  [Intentionally Omitted].
 
21

--------------------------------------------------------------------------------


 
(d)  Intellectual Property Filings.  Fully executed Intellectual Property
Security Agreements containing a description of all Collateral consisting of
Intellectual Property with respect to United States registered Patents (and
Patents for which United States registration applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending), and United States registered Copyrights
(and Copyrights for which United States registration applications are pending),
in each case, as more particularly described in Schedules 8, 9 and 10, have been
delivered to the Administrative Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. Section 261, 15 U.S.C. Section 1060 or 17 U.S.C. Section 205 and the
regulations thereunder, as applicable.  Upon such filings and the Uniform
Commercial Code financing statement filings described in Section 4.01(a), no
further or subsequent filing, re-filing, recording, rerecording, registration or
re-registration shall be necessary to protect the validity of and to establish a
valid and perfected security interest in favor of the Administrative Agent (for
the ratable benefit of the Secured Parties) in respect of all such Intellectual
Property.
 
(e)  Motor Vehicles.  Upon the request of the Administrative Agent, upon the
occurrence and during the continuance of a Default, each Grantor shall deliver
to the Administrative Agent originals of the certificates of title or ownership
for the motor vehicles (and any other Equipment covered by certificates of title
or ownership) owned by it and which are more particularly described in Schedule
13, in each case, with the Administrative Agent listed as lienholder therein.
 
(f)  Instruments and Tangible Chattel Paper.  If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, with a principal amount in excess of
$100,000 individually or $250,000 in the aggregate, or if any Grantor shall at
any time hold or acquire any Instruments (other than any Instruments evidencing
Indebtedness for money borrowed comprising part of the Pledged Collateral which
has been delivered to the Administrative Agent pursuant to Section 2.02) or
Tangible Chattel Paper, with a principal amount in excess of $100,000
individually or $250,000 in the aggregate at the request of the Administrative
Agent, such Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably request.
 
(g)  Deposit Accounts.  Upon the occurrence of an Event of Default, the
Administrative Agent may require that each Grantor shall enter into an Account
Control Agreement with each depositary bank with which such Grantor from time to
time opens or maintains a Deposit Account to cause the depositary bank to agree
to comply at any time with instructions from the Administrative Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Grantor or any other
Person, pursuant to such Account Control Agreement.  No Grantor shall grant
control of any Deposit Account to any Person other than the Administrative
Agent.
 
22

--------------------------------------------------------------------------------


 
(h)  Investment Property.  If any Securities, other than any Pledged Equity
issued by a Grantor or any other Subsidiary of the Borrower and pledged pursuant
to Article II, whether certificated or uncertificated, or other Investment
Property now or hereafter acquired by any Grantor are held by such Grantor or
its nominee through a Securities Intermediary, such Grantor shall promptly
notify the Administrative Agent thereof and, at the Administrative Agent’s
request, pursuant to an Account Control Agreement, either (i) cause such
Securities Intermediary to agree to comply with entitlement orders or other
instructions from the Administrative Agent to such Securities Intermediary as to
such Securities or other Investment Property, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of Financial Assets
or other Investment Property held through a Securities Intermediary, arrange for
the Administrative Agent to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Administrative Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property.  The Administrative Agent agrees with each of the
Grantors that the Administrative Agent shall not give any such entitlement
orders or instructions or directions to any such issuer or Securities
Intermediary pursuant to any Account Control Agreement, and shall not withhold
its consent to the exercise of any withdrawal or dealing rights by any Grantor,
unless an Event of Default has occurred and is continuing.
 
(i)  Electronic Chattel Paper and Transferable Records.  If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a value in excess of $100,000 individually or $250,000 in the
aggregate, such Grantor shall promptly notify the Administrative Agent thereof
and, at the request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
control under UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.  The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing.
 
(j)  Letter-of-Credit Rights.  If any Grantor is at any time a beneficiary under
a letter of credit with a face amount in excess of $100,000 individually or
$250,000 in the aggregate now or hereafter issued in favor of such Grantor, such
Grantor or the Borrower, on behalf of such Grantor, shall promptly notify the
Administrative Agent thereof and, at the written request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under such letter of
credit with the Administrative Agent agreeing that the proceeds of any drawing
under such letter of credit are to be paid to such Grantor unless an Event of
Default has occurred or is continuing.
 
23

--------------------------------------------------------------------------------


 
(k)  Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
Commercial Tort Claim with a potential value in excess of $250,000 that it
intends to pursue, the Grantor, by itself or through the Borrower, shall
promptly notify the Administrative Agent thereof.
 
(l)  Equipment and Inventory Locations.  If requested by the Administrative
Agent, each Grantor shall, at its own expense, use commercially reasonable
efforts to cause any landlord, bailee, warehouseman or processor with control
over or with possession of any Equipment (including Fixtures) and Inventory of
such Grantor or any landlord of a leased location where such Grantor primarily
maintains its books and records with respect to the Collateral to enter into a
collateral access agreement in form and substance satisfactory to the
Administrative Agent.
 
(m)  Material Contracts.  If requested by the Administrative Agent, upon the
occurrence and continuation of a Default, each Grantor shall use commercially
reasonable efforts to cause each party to each Material Contract identified in
Schedule 11 that does not constitute Excluded Property to execute and deliver an
Acknowledgment and Agreement with respect to such Material Contract.
 
SECTION 4.02  Representations and Warranties.
 
(a)  Validity of Security Interest.  The Security Interest granted by each
Grantor constitutes (i) a legal and valid security interest in the Collateral of
such Grantor securing the payment and performance of the Obligations of such
Grantor, (ii) subject to the filings described in Section 4.01(a), a perfected
security interest in the Collateral (other than as provided in such Section) in
which a security interest may be perfected under Article 9 of the UCC by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC in such jurisdictions and (iii) subject to the
filings described in Section 4.01(d), a security interest that shall be
perfected in all such Collateral in which a security interest may be perfected
upon the receipt and recording of an Intellectual Property Security Agreement
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, and otherwise as may be required pursuant to
the Laws of any other applicable jurisdiction.  The Security Interest is and
shall be prior to any other Lien on any of the Collateral, other than Permitted
Liens.
 
(b)  Other Financing Statements.  The Collateral is owned by the Grantors free
and clear of any Lien, other than Permitted Liens.  None of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the UCC or any other applicable Laws covering any Collateral,
other than in respect of Permitted Liens, (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Permitted
Liens.
 
24

--------------------------------------------------------------------------------


 
ARTICLE V
 
COVENANTS
 
Each Grantor covenants and agrees with the Administrative Agent that until the
Termination Date, each Grantor will comply with the following:
 
SECTION 5.01  Perfection of Security Interests.  (a) Change of Name. Each
Grantor agrees to provide at least 30 days prior written notice to the
Administrative Agent (or such shorter notice to which the Administrative Agent
may consent) of any change (i) in its legal name, (ii) in its identity or type
of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization.  Each Grantor agrees to promptly provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence, to the extent
applicable.  Each Grantor agrees not to effect or permit any change referred to
in the first sentence of this paragraph (a) unless such notice has been received
by the Administrative Agent in accordance with this paragraph (a).
 
(b)  Maintenance of Records. Each Grantor agrees to maintain, at its own cost
and expense, adequate records with respect to the Collateral owned by it in
accordance with reasonably prudent and standard practices used in industries
that are the same as or similar to those in which such Grantor is engaged, and,
at such time or times as the Administrative Agent may reasonably request in
respect of any material portion of any Collateral, to prepare and deliver to the
Administrative Agent a schedule or schedules in form and detail reasonably
satisfactory to the Administrative Agent showing the identity, amount and
location of any and all Collateral specified in any such request.
 
(c)  Security Agreement Supplements and IP Security Agreement Supplements. Upon
(i) delivery of a Compliance Certificate in accordance with the Credit Agreement
and/or (ii) the execution and delivery of any Joinder Agreement, the
Borrower and, if applicable, the Grantor party to such Joinder Agreement, shall
execute and deliver to the Administrative Agent a Security Agreement Supplement
updating the Schedules hereto and, if necessary, an IP Security Agreement
Supplement, updating the schedules to the Intellectual Property Security
Agreement.
 
(d)  Further Assurances. Each Grantor shall, at its own expense, take any and
all commercially reasonable actions necessary to defend title to all material
Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in all material Collateral and the priority thereof against
any Lien not expressly permitted to be prior to the Security Interest pursuant
to Section 7.01 of the Credit Agreement.
 
(e)  Preserving Security Interest. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.
 
25

--------------------------------------------------------------------------------


 
(f)  Insurance.  The Grantors, at their own expense, shall maintain or cause to
be maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 6.07 of the
Credit Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect
thereto.  In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or in part relating thereto, the Administrative Agent may,
after the expiration of any applicable grace or cure period, without waiving or
releasing any obligation or liability of any Grantor hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable.  All sums disbursed by the
Administrative Agent in connection with this Section 5.01(f), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, promptly upon demand, by the Grantors to the
Administrative Agent and shall be additional Obligations secured hereby.
 
(g)  Inspection Rights. Without in any way limiting or expanding the rights of
any Lender or the Administrative Agent pursuant to Section 6.10 of the Credit
Agreement, the Administrative Agent and such Persons as the Administrative Agent
may reasonably designate shall have the right, at the Grantors’ cost and
expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, at reasonable times and intervals during normal business
hours upon reasonable advance notice to the respective Grantor (provided that
the Administrative Agent may not do any of the foregoing at the expense of the
Grantors more often than once in any calendar year unless a Default has occurred
and is continuing), to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants and to verify under reasonable
procedures, the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral, including, in the case of
Accounts or Collateral in the possession of any third person, at any time that
an Event of Default has occurred and is continuing, by contacting Account
Debtors or the third person possessing such Collateral for the purpose of making
such a verification.  Subject to Section 10.07 of the Credit Agreement, the
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.
 
(h)  Payment of Taxes. At its option, the Administrative Agent may discharge
past due taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral (other than
Permitted Liens or as otherwise permitted to exist under the Credit Agreement or
any other Loan Document), and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement, and the Grantors agree to reimburse the
Administrative Agent on demand for any payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization and
such payments and expenses shall be additional Obligations secured hereby;
provided, however, that nothing in this Section 5.01(h) shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
 
26

--------------------------------------------------------------------------------


 
SECTION 5.02  Covenants Regarding Patent, Trademark and Copyright Collateral. 
 
(a)       Patents.  Except as would not reasonably be expected to have a
Material Adverse Effect, each Grantor agrees that it will not do any act or omit
to do any act (and will prevent its licensees from doing any act or omitting to
do any act) whereby any Patent that is necessary to the conduct of the Grantors’
business may become invalidated or dedicated to the public and agrees that it
shall continue to mark any products covered by such Patent with the relevant
patent number as necessary to establish and preserve its maximum rights under
applicable patent law.
 
(b)  Trademarks. Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark necessary to the conduct of such
Grantor’s business, use its commercially reasonable efforts to (i) maintain such
Trademark in full force and effect, free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, and (iii) except as would not reasonably be
expected to have a Material Adverse Effect, display such Trademark with notice
of Federal or foreign registration to the extent necessary to establish and
preserve its rights under applicable Law, unless in any such case such Grantor
has determined that such Trademark is no longer material to the conduct of its
business.  Each Grantor will not knowingly use or knowingly permit the use of
any Trademark in violation of any third party rights, except as would not
reasonably be expected to have a Material Adverse Effect.
 
(c)  Copyrights. Except as would not reasonably be expected to have a Material
Adverse Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each work covered by a registered Copyright material to
the conduct of the Grantors’ business, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws,
unless in any such case such Grantor has determined that the maintenance of such
Copyright is not required for its business.
 
(d)  Abandoned Intellectual Property. Except as would not reasonably be expected
to have a Material Adverse Effect, each Grantor, or the Borrower, on behalf of
the Grantors, shall notify the Administrative Agent promptly if it has actual
knowledge that any Patent, registered Trademark or registered Copyright
necessary to the conduct of its business may become abandoned, lost or dedicated
to the public, or of any materially adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office or any court or similar office of any country) regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright, its right to
register the same, or its right to keep and maintain the same unless in any such
case such Grantor has determined that the maintenance of such Patent, Trademark
or Copyright is not required for its business.
 
27

--------------------------------------------------------------------------------


 
(e)  Notice of Applications. In no event shall any Grantor, either itself or
through any agent, employee, licensee or designee, file an application for any
Patent or the registration of any Trademark or Copyright with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, unless it promptly informs the
Administrative Agent thereof, and, upon request of the Administrative Agent,
executes and delivers any and all agreements, instruments, documents and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in such Patent, Trademark or Copyright
of such Grantor relating thereto or represented thereby, and each Grantor hereby
appoints the Administrative Agent as its attorney-in-fact to execute and file
such writings for the foregoing purposes, all such acts of such attorney being
hereby ratified and confirmed; such power, being coupled with an interest, is
irrevocable.
 
(f)  Maintaining Applications and Registrations. Each Grantor will take all
steps to the extent it deems reasonable and appropriate under the circumstances
that are consistent with the practice in any proceeding before the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, to maintain and pursue each application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) that is necessary to the conduct of such
Grantor’s business and to maintain each issued Patent and each registration of
Trademarks and Copyrights that is necessary to the conduct of such Grantor’s
business, including timely filing of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties unless in any such case such
Grantor has determined that the maintenance of such Patent, Trademark or
Copyright is not required for its business.
 
(g)  Misappropriation. In the event that any Grantor believes that any
Collateral consisting of a material Patent, Trademark or Copyright is infringed,
misappropriated or diluted by a third party, which infringement,
misappropriation or dilution would reasonably be expected to have a Material
Adverse Effect, such Grantor, by itself or through the Borrower, shall notify
the Administrative Agent promptly after it learns thereof and shall take such
actions as such Grantor deems reasonable and appropriate under the circumstances
to protect such Collateral.
 
(h)  Consents. Upon and during the continuance of an Event of Default, at the
request of the Administrative Agent each Grantor shall use commercially
reasonable efforts to obtain all requisite consents or approvals from the
licensor under each license consisting of a Copyright License, Patent License or
Trademark License that is necessary to the conduct of such Grantor’s business to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Administrative Agent or its designee.
 
ARTICLE VI
 
REMEDIES; RIGHTS UPON DEFAULT
 
28

--------------------------------------------------------------------------------


 
SECTION 6.01  Remedies upon Default.  (a) Delivery of Collateral; Other Actions.
Upon the occurrence and during the continuance of an Event of Default, each
Grantor agrees to deliver all or any item of Collateral to the Administrative
Agent on demand, and it is agreed that upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent shall have the
right to take any of or all the following actions at the same or different
times:  (i) with respect to any Collateral consisting of Intellectual Property,
on demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Grantors to the
Administrative Agent (except to the extent an assignment, transfer or conveyance
thereof would result in a loss of said Intellectual Property), or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Administrative Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers cannot be obtained); (ii) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Collateral and without liability for trespass to enter any premises where
the Collateral may be located for the purpose of taking possession of or
removing the Collateral; (iii) enforce compliance with and take any and all
action with respect to the Pledged Collateral and other Collateral to the
fullest extent as though the Administrative Agent were the absolute owner
thereof, including the right to receive distributions and other payments with
respect to the Pledged Collateral and the other Collateral; and (iv) generally
with respect to all Collateral, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable
Law.  Without limiting the generality of the foregoing, each Grantor agrees
that, upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Administrative Agent shall deem appropriate.  The Administrative Agent shall
be authorized at any such sale of securities (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale of Collateral the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of Law or statute
now existing or hereafter enacted.
 
(b)  Sale of Collateral. The Administrative Agent shall give the Borrower 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale.  At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may (in
its sole and absolute discretion) determine.  The Administrative Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section 6.01, any Secured Party may bid for or purchase
for cash, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full in
cash. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 6.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
UCC or its equivalent in other jurisdictions.
 
29

--------------------------------------------------------------------------------


 
(c)  Third Party Consent. Notwithstanding anything to the contrary contained in
this Agreement, if any enforceable term of any promissory note, contract,
agreement, permit, lease, license (including any License) or other General
Intangible included as a part of the Collateral requires the consent of the
Person obligated on such promissory note or any Person (other than the
applicable Grantor) obligated on such lease, contract or agreement, or which has
issued such permit or license or other General Intangible (i) for the creation,
attachment or perfection of the Lien of this Agreement in such Collateral or
(ii) for the assignment or transfer thereof or the creation, attachment or
perfection of such Lien not to give rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or other remedy
thereunder, then the receipt of any such necessary consent shall be a condition
to any exercise of remedies against such Collateral under this Section
6.01  (but not to the creation, attachment or perfection of the Lien of this
Agreement as provided herein).
 
SECTION 6.02  Application of Proceeds.  All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral of any Grantor may, in the
discretion of the Administrative Agent, be held, to the extent permitted under
applicable Law, by the Administrative Agent as additional collateral security
for all or any part of the Obligations of such Grantor, and/or then or at any
time thereafter shall be applied (after payment of any amounts payable to the
Administrative Agent pursuant to Section 10.04 of the Credit Agreement and
Section 6.05 hereof) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against all or any part of the
Obligations of such Grantor in accordance with Section 8.03 of the Credit
Agreement.  Any surplus of such cash or cash proceeds of any Grantor held by the
Administrative Agent and remaining on the Termination Date for such Grantor
shall be paid over to such Grantor or to whomsoever may be lawfully entitled to
receive such surplus.
 
30

--------------------------------------------------------------------------------


 
SECTION 6.03  Grant of License to Use Intellectual Property.  Subject to any
Licenses or other agreements with third parties that have been or may be entered
into by any Grantor, for the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent an irrevocable,
nonexclusive license for the term of this Agreement (exercisable without payment
of royalty or other compensation to the Grantors) to use, license or sublicense
any of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.  The use of such license by the Administrative
Agent may be exercised, at the option of the Administrative Agent, only upon the
occurrence and during the continuation of an Event of Default; provided that any
license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.
 
SECTION 6.04  Securities Act, etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral or any Investment Property permitted
hereunder.  Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Pledged Collateral or any Investment Property, and might also limit the extent
to which or the manner in which any subsequent transferee of any Pledged
Collateral or any Investment Property could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral or any Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  Each Grantor
recognizes that in light of such restrictions and limitations the Administrative
Agent may, with respect to any sale of the Pledged Collateral or any Investment
Property, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral or any such Investment Property for their own
account, for investment, and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, when exercising remedies
on behalf of the Secured Parties after an Event of Default has occurred and is
continuing, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or Investment
Property or part thereof shall have been filed under the Federal Securities Laws
and (b) may approach and negotiate with a single potential purchaser to effect
such sale.  Each Grantor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral or Investment Property at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 6.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.
 
31

--------------------------------------------------------------------------------


 
SECTION 6.05  Expenses; Indemnification.  
 
(a)  Expenses.  The Grantors hereby jointly and severally agree to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including, without limitation, the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral.
 
(b)  Indemnity. Grantor hereby agrees to jointly and severally indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable out-of-pocket
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Grantor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
any Grantor or any of its Subsidiaries, or any Environmental Liability related
in any way to such Grantor or any of its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Grantor or any such Grantor’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Grantor
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if such Grantor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) result from a claim brought by one Indemnitee
against another Indemnitee.
 
32

--------------------------------------------------------------------------------


 
(c)  Survival. The obligations and agreements of the Grantors in this Section
6.05 shall survive the Termination Date and the repayment, satisfaction and
discharge of the Obligations.
 
ARTICLE VII
 
MISCELLANEOUS
 
SECTION 7.01  Notices.  All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopies
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to any Grantor being delivered to such Grantor in
care of the Borrower).  All such notices and other communications shall be
deemed to be given or made at the times provided in Section 10.02 of the Credit
Agreement.
 
SECTION 7.02  Amendments, etc.; Additional Grantors; Successors and Assigns.
 
(a)  No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Grantors or the Borrower on behalf of
itself and the Subsidiary Grantors, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.
 
(b)  Upon execution and delivery by the Administrative Agent and any Person of a
Joinder Agreement, such Person shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein.  The execution and
delivery of any such Joinder Agreement shall not require the consent of any
other Grantor hereunder.  The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor as a party to this Agreement.
 
(c)  Upon the delivery by the Borrower and any other Grantor of a Security
Agreement Supplement certifying supplements to the Schedules hereto in respect
of any Grantor, such schedule supplements shall be incorporated into and become
a part of and supplement the Schedules hereto and the Administrative Agent may
attach such schedule supplements to such Schedules, and each reference to the
Schedules shall mean and be a reference to such Schedules, as supplemented
pursuant to any such Security Agreement Supplement.  For the avoidance of doubt,
the delivery of any Security Agreement Supplement shall not effect any release
of the security interest granted by any Grantor hereunder unless and until such
release shall be effective pursuant to Section 3.07.
 
33

--------------------------------------------------------------------------------


 
(d)  This Agreement shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and permitted assigns; provided, however, that no Grantor may assign its
obligations hereunder without the prior written consent of the Administrative
Agent.
 
SECTION 7.03  Survival of Agreement.  All covenants, agreements, representations
and warranties made by each Grantor in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the L/C Issuer or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until the Termination
Date for such Grantor or any earlier release of such Grantor hereunder pursuant
to Section 3.07(b).
 
SECTION 7.04  Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Administrative Agent’s name or in the name of such Grantor, (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral, (d) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (e) to send verifications of Accounts to any Account Debtor, (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (h) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent, and (i) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
34

--------------------------------------------------------------------------------


 
SECTION 7.05  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 7.06  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement  shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
SECTION 7.07  GOVERNING LAW; JURISDICTION; ETC.
 
(a)  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE  LAWS OF THE STATE OF GEORGIA.
 
(b)  SUBMISSION TO JURISDICTION.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF GEORGIA SITTING IN FULTON COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH GEORGIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
 
35

--------------------------------------------------------------------------------


 
(c)  WAIVER OF VENUE.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d)  SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
SECTION 7.08  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 7.09  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
OR BY PRIOR OR CONTEMPORANEOUS WRITTEN AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
36

--------------------------------------------------------------------------------


 
SECTION 7.10  Mortgages.  In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of Fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property covered
by such Mortgage, and the terms of this Agreement shall be controlling in the
case of all other Collateral.
 
SECTION 7.11  No Waiver; Remedies.  No failure or delay by the Administrative
Agent or any other Secured Party in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights, powers and remedies of the
Administrative Agent, the L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have.  Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the L/C Issuer may have had notice or
knowledge of such Default at the time.  No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
 
SECTION 7.12  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
[Signature pages to follow]

37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 

   
INTERNAP NETWORK SERVICES CORPORATION
                     
By:  /s/ David A. Buckel
     
Name:  David A. Buckel
     
Title: Vice President and Chief Executive Officer
                     
PLAYSTREAM, INC.
                     
By:  /s/ David A. Buckel
     
Name:  David A. Buckel
     
Title: Treasurer
                     
VITALSTREAM, INC.
                     
By:  /s/ David A. Buckel
     
Name:  David A. Buckel
     
Title: Treasurer
                     
VITALSTREAM ADVERTISING SERVICES, INC.
                     
By:  /s/ David A. Buckel
     
Name:  David A. Buckel
     
Title: Treasurer
                     
VITALSTREAM HOLDINGS, INC.
                     
By:  /s/ David A. Buckel
     
Name:  David A. Buckel
     
Title: Treasurer
                     
BANK OF AMERICA, N.A.,
     
as administrative agent
                     
By:  /s/ Ken Bauchle
     
Name:  Ken Bauchle
     
Title: Senior Vice President
 

 
 
Security Agreement
Signature Page
S-1
 
 
 
 